*608In June 2012, the petitioner filed a family offense petition on behalf of his stepdaughter against the respondent, who is the stepdaughter’s biological father (hereinafter the father). The Family Court issued a temporary order of protection in favor of the petitioner’s stepdaughter. In July 2012, the petitioner filed a violation petition alleging that the father violated the temporary order of protection. In the order appealed from, the Family Court dismissed the violation petition, but not the underlying family offense petition. The petitioner has not raised any argument warranting reversal of the order appealed from. Accordingly, the order must be affirmed. Rivera, J.P., Balkin, Hall and Sgroi, JJ., concur.